DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This Non-Final Office Action is the first office action in response to Application Serial Number: 17/528,595, filed on November 17, 2021 Claims 1-21 are pending in this application and have been rejected below. 

Priority
The Examiner has noted this Application is a Continuation of Application 15/358,729 filed November 22, 2016 which claims Priority from Provisional Application 62/273,067 filed December 30, 2015.

Information Disclosure Statement
The information disclosure statement (IDS) filed on November 17, 2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner.

Claim Objections
Claims 9 and 19 are objected to because of the following informalities: grammatical error. Claim limitation “wherein the potential passenger is sent to one or more client devices other than the client device associated with the potential passenger” appears to be incorrect and should recite “wherein the notification is sent to one or more client devices other than the client device associated with the potential passenger”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are directed towards a method and claims 12-21 are directed towards a system, both of which are among the statutory categories of invention.
Claims 1, 2, 7-13 and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite offering potential passengers a vehicle service based on estimated time of arrival.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity and mental processes. Specifically, determining a first amount of time it will take the vehicle to travel from a current location of the vehicle to a current location of the potential passenger; determining a second amount of time it will take the vehicle to travel from the current location of the potential passenger to a destination location to which the potential passenger is likely to want to take a trip; estimating a time of arrival (TOA) for the vehicle at the destination location based on the first amount of time and the second amount of time; receiving a response to the notification indicating whether the potential passenger accepts the offer of the service constitutes methods based on commercial interactions, as well as, methods of evaluation and opinions that can be performed by a human using pen and paper. The recitation of processors does not take the claim out of the certain methods of organizing human activity and mental process groupings. Thus the claim recites an abstract idea. Claim 12 recites certain method of organizing human activity for similar reasons as claim 1.
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites sending, by the one or more processors to a client device associated with the potential passenger, a notification at a time based on the estimated TOA, the notification including an offer of the service to the potential passenger, which is considered to be an insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a processors and a client device at a high-level of generality such that they amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea. Claim 1 is directed to an abstract idea. The system comprising processors coupled with storage devices in claim 12 also amount to no more than generic computer components used as tools to apply the instructions of the abstract idea; see MPEP 2106.05(f). Thus, the additional elements recited in claim 12 do not integrate the abstract idea into practical application for similar reasons as claim 1.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements in the claims other than the abstract idea per se, including system comprising processors coupled with storage devices and client devices amount to no more than a recitation of generic computer elements utilized to perform generic computer functions, such as receiving or transmitting data over a network, e.g., buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0033]; [0037]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, dependent claims 7, 10, 17 and 20 recite display and storing limitations respectively that are considered insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g). Additionally, Claims 2, 8, 9, 13 and 1-20 recite steps that further narrow the abstract idea. No additional elements are disclosed in the dependent claims that were not considered in independent claim 1.  Therefore claims 2, 7-11, 13 and 17-20 do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.


Eligibility under 35 U.S.C. § 101
Claim 3 recites sending, by the one or more processors, dispatching instructions to the vehicle to cause the vehicle to maneuver from the current location of the vehicle to the current location of the potential passenger while operating in the autonomous driving mode, which integrates the abstract idea into a practical application based on a specific improvement that applies the judicial exception by use of a particular machine (i.e. autonomous vehicles) tied to a specific technology. Thus Examiner finds claim 3 is eligible under 35 U.S.C. § 101. Claim 14 is eligible under 35 U.S.C. § 101 for similar reasons as claim 1. Claims 4-6 and 15 and 16 are eligible because they depend on eligible claims 3 and 14 respectively.

Reasons Claims are Distinguishable over the Prior Art
Examiner analyzed claims 1-21 in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine references with a reasonable expectation of success as discussed below. Specifically, the prior art neither singularly or in combination explicitly teaches: 

Claim 1 (similarly claim 12):

“… determining, by one or more processors, a first amount of time it will take the vehicle to travel from a current location of the vehicle to a current location of the potential passenger;
determining, by the one or more processors, a second amount of time it will take the vehicle to travel from the current location of the potential passenger to a destination location to which the potential passenger is likely to want to take a trip;
estimating, by the one or more processors, a time of arrival (TOA) for the vehicle at the destination location based on the first amount of time and the second amount of time…”

Marco (US 20170186126 A1) teaches a system for preemptively navigating drivers to passengers based on passenger device activity (see par. 0001). Specifically, Marco discloses information obtained by the device assistant may be used to predict whether the passenger will submit a transportation request to the transportation service and the backend system may proactively send drivers closer to passengers that are likely to submit transportation requests (see par. 0044)
Smith (US 20130297551 A1) teaches a system can act as an intelligent personal assistant that anticipates actions and needs of the user and intelligently provides useful information and interactions at the proper time (see par. 0017). Specially, Smith discloses a content worker module checking if the location prediction satisfies a content requirement, functions to determine if content should be delivered for the current scenario. Content requirements can include conditions based on the user's current location, the predicted location, properties of the predicted location (e.g., is there traffic), properties of the route from the current location to the predicted location, relative aspects of the two locations (e.g., time to travel between the two locations, is the weather significantly different, etc.) and the time of the prediction. One preferred content condition may be a condition of the current time being an expected departure time to travel to the next predicted location. The departure time is preferably based on expected travel time between the predicted location and the current location of the mobile device (see par. 0040).
	Jones (US 20030193413 A1) teaches a notification systems for notifying users of travel status of movable things (see par. 0003). Specifically, after establishing the subscription, the customer is preferably allowed to establish when he or she would like to be notified of an impending arrival of a vehicle. An operator interfaced with the base station manager) and to identify the vehicle or VCU to be monitored and the predetermined location that should be used to determine when a notification message is transmitted to the customer. Alternatively, the customer may be allowed to provide a time period or distance that the identified vehicle or VCU should be from a particular location (e.g., a scheduled vehicle stop) before a notification message is transmitted. In response, the base station manager is designed to determine the location values of the predetermined location (if the location values are not already provided by the customer) and to store the location values in memory. Then, the services of the BSCU may be provided to the customer via the techniques described herein. However Marco, Smith and Jones fails to sufficiently teach estimating a time of arrival (TOA) for a vehicle to a destination location a potential passenger is likely to want to take a trip based on the amount of time it will take the vehicle to travel from a current location of the vehicle to a current location of the potential passenger and the second amount of time it will take the vehicle to travel from the current location of the potential passenger to a destination location to which the potential passenger is likely to want to take a trip. 
Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ngai et al. (Personalized Mobile-Assisted Smart Transportation) – In this paper, we present a mobile platform for timetable-free traveling. It can capture the traffic demand of citizens in real-time, and support efficient planning and scheduling for vehicles on-demand. At the moment, the platform is targeted for public bus services, but it has great potential to be extended for self-driving vehicles in the future.

Lin (US 20140180575 A1) – A wireless communication device disposed on a moving vehicle. The wireless communication device further includes a geographic location determination processor for determining a geographic location on a city map. The wireless communication device further receives a vehicle location and arrival schedule request for sending a message to a passenger waiting for the vehicle for providing the geographic location on the city map and an estimated arrival time of the vehicle to a passenger waiting for the vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTOL STEWART/Primary Examiner, Art Unit 3624